NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the Federal Circuit
STRECK, INC.,
Plaintiff-Appellee,
V.
RESEARCH & DIAGNOSTIC SYSTEMS, INC.
AND TECHNE CORPORATION, =
Defen,dants-Appellants.
2011-1044
Appeal from the United States District Court for the
District of Nebraska in case n0. 06-CV-0458, Chief Judge
Joseph F. Bataillon.
ON MOTION
ORDER
Streck, Inc. moves for a 14-day extension of tin1e, un-
til April 20, 20l1, to file its principal brief
Upon consideration thereof,
IT lS ORDERED THAT2
The motion is granted Counsel for Streck, Inc.
should promptly file new entries of appearance indicating

STRECK V. RESEARCH & DIAGNOSTIC 2
their present firm affiliation if they have not already done
so.
FoR THE CoURT
 2 8  lsi Jan Horba1y
Date J an Horbaly
Clerk
oct F1oyd R. Nati0n, Esq.
Kurt J. Niederluecke, Esq.
s21 FlLED
U.$.UOURT OF P LS F8R
THE FEDERAfPP,|Ef¥UIT
P'lAR 2 8 2011
1Alj|HDRBM.Y
ClER(